CORRECTED JUDGMENT
Restani, Judge:
In conformity with the foregoing Findings of Fact and Conclusions of Law:
It is hereby ordered that the bear jars are properly classified under item 545.27, TSUS, free of duty and that the appropriate Customs officials shall reliquidate the subject entries and refund all duties paid thereon with interest from November 20,1989;
It is further ordered that the classification of the bear jars results in their exception from the country of origin marking requirements set forth in 19 U.S.C. 1304 and that the appropriate Customs officials shall refund all marking duties assessed on the entries covered by Protest Numbers 0712-89-000475, 0712-89-000553, 0712-89-000477, and 0712-89-000474 plus interest from November 20, 1989;
It is further ordered that the value of the assist provided by plaintiff to the manufacturer of the bear jars is $22,267.82, that the addition to the appraised value of Entry Number 331-1340203-7 shall be reduced to reflect the correct value of the assist; and that, since the duty rate applicable to the value of the assist is free, the appropriate Customs officials shall refund all duties collected on the value of the assist plus interest from November 20, 1989.